Finley, J.
This is an action to recover damages for personal injuries which plaintiff, Charles L. Adkison, alleged he received when defendant, John T. Thompson, allegedly, committed a battery upon his person through the operation of a bulldozer. The case was tried to a jury. The evidence is sharply conflicting as to the facts surrounding the incident in question. The jury apparently believed plaintiffs’ version of the alleged battery, and it returned a verdict for plaintiffs in the amount of one thousand dollars. Defendants have appealed.
*900Appellants’ assignments of error raise but two questions: (1) Whether instruction No. VIII, as given, was prejudicially erroneous, and (2) whether the evidence supports the verdict. An examination of all instructions given convinces us that any possible technical deficiency in instruction No. VIII was adequately covered in other instructions. After a careful reading of the record, we must conclude that there is substantial evidence to support the verdict. Samuelsen v. Merry Mfg. Co. (1957), 50 Wn. (2d) 819, 314 P. (2d) 634.
The judgment of the trial court should be affirmed. It is so ordered.
Hill, C. J., Ott, Foster, and Hunter, JJ., concur.